         Case: 1:18-cr-00109-TSB Doc #: 141 Filed: 03/19/20 Page: 1 of 1 PAGEID #: 719
                                            UNITED STATES DISTRICT COURT
                                                 SOUTHERN DISTRICT OF OHIO                                              FILED
                                                     WESTERN DIVISION                                          RlCHAR•• D"''-W. ('NA   GEL
                                                                                                                                   ··1 1p ·r
UNITED STATES OF AMERICA,                                                                                       CLER
                                                                                                                   , I'\ Ur . ,Ju          t
           Plaintiff,
         v.                                                              Case No. 1:18-cr-00109(6)           2020MAR 19 Pl1 2: 20
 IEVGEN KARJAKA
           Defendant.
                                                                                                                :;_:; _..;,STRlCT COURT
                                             CRIMINAL MINUTES before                                            SOUl dEHr~ OIS1 OHIO
                                          Magistrate Judge Stephanie K. Bowman                                 \YEST DIV r:~!l.lilNt\T I
Courtroom Deputv: Kevin Moser
Court Reporter: Luke Lavin (Official)                                        Date/Time: 3/ 19/20 @ I :30 PM
United States Attorney: 6')SJ/L.l:Y fi,fvMrb
Defendant Attorney: Ty Foster (CJA)                                         Interpreter: Inna Owens (Russian)

Initial Appearance: D Complaint; [&]Indictment; Oinformation; Opetition for supervised release D Rule S(c)/32.1 Proceedings
~ Counsel present                   D Superseding Indictment                                             D    Pretrial Release Violation
6Z] Defendant infonned of charges and potential penalties D Defendant infonned of nature of supervised release violation(s)
SDefendant infonned of his I her rights ~ Defendant provided copy of charging document D copy provided to counsel (if sealed)
D   Government moves for defendant to be detained pending detention hearing - - - - - - -- - -
~ Financial affidavit presented to the Court/DefendantD Defendant infonned of right to consulate notification (if applicable)
a Counsel appointed 0      FPO ~ CJA)       D    Charging document unsealed upon oral motion of the United States

Detention: 0Defendant to be detained pending trial pursuant to pretrial detention order D Defendant did not contest detention at this time
Plaintiff Witness _ _ _ _ __ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                                                                        D Detention is moot - serving state sentence
Defendant Witness                                                                               D Home Incarceration
DOR D Secured with _ _ _ _ _ _ _ _ _ _ _ _ O Electronic Monitor D Other D Home Detention D Curfew
                                                            D Location Monitoring D GPS D RF
Special Conditions ofRelease:OPretrial/Probation Supervision0Drug testing & Treatment Omaintain employment & verify
D refrain from all/excessive alcohol Onarcotic drugs unless prescribed Duse/possession of fireanns 0Travel Restricted to
D no contact with any potential victim or witness, to include co-defendants D resolve all outstanding warrants D Surrender Passport
                                                                                         D Mental Health Eval/Treatment
Pretrial Bond Violation Hearing:
D bond revoked - defendant detained pending trial Obond continued Obond modified: - - - -- - - -- - - - -- - -

Preliminary Exam Hearing set-- - - - - - - - -
Preliminary Exam:OProbable Cause found; Onot found; D waived;O bond continued/denied
AUSA Witnesses:._ _ _ _ _ _ _ _ __        Defendant Witnesses:
                                                                           - - -- - - -- - - -
AUSA Exhibits: _ _ _ __ __ _ __                    Defendant Exhibits:--------- - - -

Arraignment on [&] Indictment D Superseding Indictment D Information D Misdemeanor Information:
Defendant waives reading [&]                        Defendant pleads: 0 GUILTY [&] NOT GUILTY
D PSI ordered                                       osentencing set for _ _ _ _ _ _ _ _ _ __ _ __
[&] Case to proceed before JUDGE BLACK

Removal Hearing (Rule Sc or Rule 32.1):
D Defendant waives Identity Hearing                D     Defendant waives Detention Hearing in this district
D Defendant waives Preliminary Hearing in this district
D Commitment to Another District Ordered            D     Removed to - - - - - - - - - - - - - - - -
0 Probable Cause Found
                                                    D      Defendant to voluntarily report to charging district no later than

 Remarks:
